Case 1:20-cv-06985-LTS-SLC Document 107 Filed 04/27/21 Page 1 of1

FAIR LABOR STANDARDS ACT CONSENT

i 1 consent to be a party: plaintiff in the lawsuit: against P&G AUDITORS AND
CONSULTANTS, LLC; GRC SOLUTIONS, LLC; PGX, LLC; AND APPLE BANCORP, INC. d/b/a
APPLE BANK FOR SAVINGS and/or related entities and individuals in order to seck redress for violations
of the Fair Labor Standards Act, pursuant to 29 U.S.C, § 216(b).

2: By signing and returning this consent form, I hereby designate KLEIN LAW GROUP OF
NEW YORK PLLC and JOSEPH & KIRSCHENBAUM LLP & MATHIS LAW GROUP (collectively,
the “Firms”) to represent me and make decisions on my behalf concerning the litigation and any settlement.
l understand that reasonable costs expended on my behalf will be deducted from any settlement or judgment
amount on a pro rata basis among all other plaintiffs. I understand that the Firms will petition the Court for
attorneys’ fees from any settlement or judgment in the amount of the greater of: (1) the “lodestar” amount,

calculated by multiplying hourly rates by the number of hours expended on the lawsuit, or (2) 1/3 of the

gross settlement or judgment amount. I agree to be bound by any adjudication of this action by a court,

whether it is favorable or unfavorable.

—_
Signature

Erik Krasnic
Full Legal Name (Print)

 

 

Scanned with CamScanner
